MEMORANDUM **
Jasbir Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ decision affirming the Immigration Judge’s (“IJ”) denial of his applications for asylum and withholding of removal, and request for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility finding and will uphold the decision unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003).
Substantial evidence supports the IJ’s and BIA’s adverse credibility decision because petitioner’s testimony was inconsistent with the documentary evidence he submitted in support of his application. See Pal v. INS, 204 F.3d 935, 938 (9th Cir.2000) (stating that documents submitted by petitioner that contradict petitioner’s testimony may form the basis for an adverse credibility finding). Accordingly, we deny the asylum claim.
Because Singh failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Finally, because Singh’s claim under the CAT is based on the same testimony that the IJ found not credible, and he points to no other evidence that he could claim the IJ should have considered in making its determination under CAT, his CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.